Filed 9/20/2019
                          CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                     DIVISION FOUR


 In re ALONZO M., a Person Coming
 Under the Juvenile Court Law.

 THE PEOPLE,
                                                  A154923
         Plaintiff and Respondent,
 v.                                               (Contra Costa County
                                                  Super. Ct. No. J1800474)
 ALONZO M.,
         Defendant and Appellant.



        Alonzo M. appeals a July 2018 disposition order declaring him a ward of the
juvenile court and placing him on probation subject to terms and conditions. (See Welf.
& Inst. Code, § 602, subd. (a).) In particular, Alonzo challenges a condition of his
probation that permits searches of his electronic devices. Although we find no abuse of
discretion in the juvenile court’s decision to impose an electronic search condition, we
find the condition imposed here sweeps too broadly, and so remand for the juvenile court
to consider imposing a narrower search condition.
                  FACTUAL AND PROCEDURAL BACKGROUND
I. The April 2018 Crime Spree
        On the morning of April 19, 2018, San Pablo police responded to a report of an
early morning robbery in the parking lot of the Lytton Casino. The victim stated that the
driver-side window of her Mercedes-Benz C300 had been smashed, somebody
rummaged through her belongings and her Apple iPad Air was missing. While officers
were taking the report, two other victims came forward. The second victim reported that


                                             1
someone broke the driver-side window of his Dodge Ram and took his stainless-steel
pressure cooker. The third victim reported that someone broke the driver-side window of
his Mercedes-Benz E320 and took his black iPhone charger. Casino staff located three
other vehicles with broken windows. Surveillance video showed a black Jetta pulling
into the parking lot, and three suspects who exited the vehicle and looked into cars with
flashlights. One suspect could be seen reaching into the window of a Toyota Rav-4.
       Later that day, shortly before 10:00 p.m., a San Leandro Police officer noticed a
black Jetta occupied by three males in a FoodMaxx parking lot. The officer did a records
check, which revealed that the Jetta had been flagged for its possible involvement in the
six auto burglaries committed in San Pablo earlier that day. The officer parked about 15
feet behind the Jetta and called for backup. While he was waiting, the driver of a Honda
pickup truck parked one aisle away from the Jetta. After that driver went into the
FoodMaxx, the Jetta moved through the parking lot and parked next to the passenger side
of the Honda pickup. Alonzo got out of the Jetta and was standing next to the truck when
the officer heard a pop and saw glass fall around Alonzo’s feet. The officer used his car
to block the Jetta from moving. When back-up arrived, Alonzo and two other occupants
of the Jetta were taken into custody.
       In the Jetta, police found a purse that matched the description of a purse belonging
to the victim of a nearby robbery. The victim had reported that after shopping at the 99
Cent Store she was placing items in her trunk when she noticed a black vehicle pull up in
front of her car. She sensed something was wrong and went to get in her car, but just as
she sat in the driver’s seat, a person grabbed her left arm, dragged her out of her car, and
forcefully pulled her purse off her shoulder.
       Other items found in the Jetta included: a black window punch; two flashlights; a
set of keys for miscellaneous vehicles, including a Chevrolet, Lexus and Dodge; and two
iPhones, one which had a picture of Alonzo on the screen. Police also found a grey bag
containing a laptop, a driver’s license and credit cards, which belonged to the victim of
another purse snatch that had been committed in Hayward earlier that day.



                                                2
       The two individuals who were arrested along with Alonzo declined to talk with
police. Alonzo reported that one of the others committed the purse snatches, but he
admitted that he broke into the Honda pickup. Alonzo also admitted that he and the
others agreed to split the money from their crime spree.
II. The Petitions
       On April 23, 2018, the Alameda County District Attorney filed a wardship petition
alleging that 17-year-old Alonzo committed three felonies in San Leandro: second
degree robbery (Pen. Code § 211)1; second degree burglary (§ 459); and receiving stolen
property (§ 496, subd. (a)). Alonzo was detained pending a hearing. The probation
department contacted Alonzo’s mother (Mother), who reported that Alonzo was
respectful at home and had no behavior problems. However, the past six months had
been a tumultuous period and a struggle for Alonzo because his father was suffering from
a mental illness and Alonzo had been helping to care for him.
       At the detention hearing, Alonzo admitted an amended allegation that he
committed grand theft of a person, taking property valued at more than $950 (Pen. Code
§ 487, subd. (c)). In exchange for his admission, the court dismissed the other two
charges alleged in the petition. The probation department (the department) recommended
that Alonzo remain in detention pending disposition and the People concurred. However,
the court ordered that Alonzo was to be placed on GPS monitoring and released to the
custody of Mother. The court also found that Alonzo’s legal residence was the home of
Mother, who was living in Antioch, and ordered that Alonzo’s case be transferred to
Contra Costa County for disposition.
       On May 8, 2018, the Contra Costa County juvenile court accepted transfer of
Alonzo’s case. The court ordered Alonzo to remain on GPS monitoring pending
disposition due to the serious nature of the charges and the fact that his school records
showed significant absences. The court further ordered that Alonzo was to have no




       1
           Subsequent references are to the Penal Code, unless otherwise indicated.

                                              3
contact with his “co-responsibles,” either directly or indirectly through a third party or
electronically.
       On May 22, 2018, the Contra Costa County District Attorney filed a supplemental
petition alleging that Alonzo committed three additional felonies in San Pablo during the
morning of the April 2018 crime spree. Each new charge was based on allegations that
Alonzo committed second degree vehicular burglary with intent to commit larceny.
(§ 459/460, subd. (b)).
       On June 19, 2018, Alonzo entered a plea of no contest to an amended allegation
that he committed a misdemeanor burglary. (§ 459/460, subd. (b).) The other two counts
in the supplemental petition were dismissed in the interests of justice after Alonzo agreed
to pay restitution to the victims of those crimes. Alonzo’s counsel asked the court to
remove Alonzo’s ankle monitor because he was doing well at home and school. The
department and the prosecutor both objected that Alonzo committed multiple serious
offenses in two different counties and that close supervision was imperative. The court
ordered that Alonzo was to remain on the ankle monitor pending disposition.
III. The Disposition Report and Recommendations
       According to the probation report, Alonzo and Mother had been living in Contra
Costa county since December 2017, when they moved into the Antioch home of Alonzo’s
father (Father) and step-mother. Father had been suffering from depression and the
family was caring for him at his home. Alonzo continued to attend high school in
Oakland.
       The probation officer interviewed Mother and Alonzo before making
recommendations. Mother reported she was “ ‘hurt’ ” that Alonzo had engaged in
delinquent behavior, something she never imagined happening. Mother stated that she
could not explain Alonzo’s recent change in behavior, but she suspected he succumbed to
peer pressure. Previously, Alonzo had been disciplined at school only once, for
participating in a fight when he was in 9th grade. Alonzo was usually respectful at home,
but when he misbehaved, Mother punished him by grounding him and restricting his use
of electronic devices.


                                              4
       During his interview, Alonzo was respectful, remorseful and occasionally
emotional. He said that on the morning of April 19, the other two individuals were
boasting about making money. Alonzo was intrigued by their large amounts of cash and
asked how they acquired it. They said they had been “ ‘bippin cars’ ” and stealing purses
and other things. Alonzo accompanied the two individuals to San Pablo but stayed in the
car while they broke into three separate vehicles. Alonzo said his cohorts tried to get him
to steal a purse from a woman outside the 99 Cent Store, but he refused, so one of them
did it. Then the group drove to San Leandro, where they told Alonzo to break into a
Honda truck and steal things from inside, which he agreed to do. But after he broke the
truck window, an undercover police officer detained them.
       Alonzo told the probation officer that he participated in the crimes for financial
gain, and he realized he had made a big mistake. He expressed disappointment in himself
and remorse for the trouble he caused his family and victims. He claimed he was
inexperienced and had not done this type of thing before, pointing out that he had no
criminal record. He reported that he had met his co-responsibles through a group of
friends in Oakland, did not know them well, and did not know that they committed
burglaries until the day that he participated in their crimes. Alonzo said that the main
reason he became involved in criminal activity was because of his negative social
environment and negative peer group in Oakland.
       Alonzo reported that he spent his free time working on cars, collecting shoes,
playing video games and making music with friends. He said he preferred small groups
of boys his own age and denied associating with gangs or people on probation. He
denied using alcohol but reported that he had been smoking marijuana once a day,
explaining that he suffered from chronic migraines and that his marijuana use was purely
medicinal. His plans included graduating high school, making things right with the
justice system, and moving to Las Vegas to live with his grandmother.
       The department reported that while this was Alonzo’s first referral, his offenses
were serious. He and Mother both claimed that this conduct was out-of-character and
attributed it to “the misfortune of temptation and poor peer association.” Therefore, the


                                             5
department opined that Alonzo’s rehabilitation hinged on him refraining from future
delinquent behavior and learning to associate with more positive peer groups. The
department also expressed concern that Alonzo had been self-medicating with marijuana
and stated that it was imperative to his rehabilitation that he abstain from using the drug
and find another way to address his migraines. Ultimately, the department recommended
that the court adjudge Alonzo a ward of the juvenile court, require that he serve an
additional 30 days on Home Supervision, and then order him to reside in Father’s home
in Contra Costa under the supervision of a probation officer.
IV. Disposition
       On July 9, 2018, the juvenile court held a disposition hearing on sustained charges
of felony grand theft in Alameda County and misdemeanor burglary in Contra Costa
County. At the beginning of the hearing, Alonzo’s counsel advised the court that Alonzo
and his mother were living in Oakland. Mother’s job was there, and Alonzo had recently
secured a job in Union City, so they planned to stay in Oakland. Turning to the merits,
Alonzo’s counsel objected to the recommendation that Alonzo remain on Home
Supervision but otherwise accepted the probation department’s recommendation that
Alonzo be placed on probation.
       The People opposed the department’s recommendation, arguing that a placement
at “the Ranch” was appropriate because Alonzo and the two co-responsibles committed
seven vehicular burglaries as well as a robbery that injured the victim. The prosecutor
pointed out that Alonzo was almost 18 when he and his cohorts committed their late-
night crimes one after the other, causing substantial harm to multiple parties. The
probation officer responded that given the gravity of the offenses, a recommendation of
30 additional days on Home Supervision was a bit lenient. Thus, he modified the
department’s recommendation to propose an additional 60 days but opposed placement at
a Boy’s Ranch on the ground that Alonzo should have the opportunity to get services
while out in the community.
       Alonzo’s counsel argued there was not good evidence that Alonzo committed any
robbery but acknowledged that he associated with people who did. Defense counsel


                                              6
argued that since the day when the crimes occurred, Alonzo had done everything that was
asked of him and it was not fair to extend Home Supervision again, especially when he
had recently secured employment, working at a warehouse five days a week. The court
asked how Alonzo was going to work and attend school. Alonzo responded that he was
completing school on the computer, checking in with his teacher and principal online.
       After the matter was submitted, the court expressed two concerns before ruling.
First, Alonzo was now 18, which meant that if he repeated any of the actions that resulted
in his wardship, even sitting in the back of a car and emboldening others to commit
crimes, there would be no further talk about rehabilitation or doing what was best for
Alonzo; he would go to jail or prison. Second, the court was concerned about the
family’s decision to move back to Oakland when Alonzo had blamed his predicament on
the negative influences he fell under the sway of there. Alonzo responded that he had not
actually moved to Oakland yet, but was going back and forth because of his job. He also
reiterated that he wanted to move to Las Vegas. The court responded that Alonzo would
encounter negative influences no matter where he lived, and the question was whether he
could avoid succumbing to them.
       Then the court adjudged Alonzo a ward of the court and ordered that he serve an
additional 30 days on Home Supervision, but it granted him permission to go to work
after producing proof of employment. The court imposed multiple probation conditions,
which included that Alonzo not knowingly use illegal drugs or alcohol, that he participate
in substance abuse testing, and that he not knowingly possess weapons or burglary tools.
The court also imposed a condition requiring Alonzo to have no contact whatsoever—
directly, indirectly, through a third party, or through electronic means—with his two co-
responsibles. Nor was Alonzo to associate with anyone that he knew to be disapproved
of by his parents or probation.
       Although not recommended by the department, the court also imposed an
electronic search condition, stating: “In light of the nature of the conduct in this case and
my order of stay-away from the co-responsibles and concern about your association in
Oakland, I am going to order that you must submit your cell phone or any other


                                              7
electronic device under your control to a search of any medium of communication
reasonably likely to reveal whether you’re complying with the terms of your probation
with or without a search warrant at any time of day or night. Such medium of
communication includes text messages, voicemail messages, photographs, e-mail
accounts and other social media accounts and applications. You shall provide access
codes to probation or any other peace officer upon request to effectuate the search.”
       Alonzo’s counsel objected to the electronic search condition, without elaborating
as to the basis for her objection. The court’s rulings were memorialized in a minute
order, which lists the terms of probation and also includes orders to drug test, complete
community service and pay victim restitution.
                                       DISCUSSION
       Alonzo contends that the electronic search condition must be stricken because any
such condition is unreasonable under the standards announced by our Supreme Court in
People v. Lent (1975) 15 Cal.3d 481 (Lent). We disagree that imposing an electronic
search condition here is inconsistent with Lent but find that the particular condition must
be modified in light of the California Supreme Court’s recent decision in In re Ricardo P.
(2019) 7 Cal.5th 1113 (Ricardo P.).
I. The Lent Test
       “ ‘A juvenile court enjoys broad discretion to fashion conditions of probation for
the purpose of rehabilitation and may even impose a condition of probation that would be
unconstitutional or otherwise improper so long as it is tailored to specifically meet the
needs of the juvenile.’ ” (In re J.B. (2015) 242 Cal.App.4th 749, 753-754 (J.B.).) “The
reasonableness and propriety of the imposed condition is measured not just by the
circumstances of the current offense, but by the minor’s entire social history.” (Id. at
p. 754.)
       Though broad, the juvenile court’s discretion has limits. Under Lent, which
applies to both juvenile and adult probationers, a probation condition is invalid if it
“ ‘ “(1) has no relationship to the crime of which the offender was convicted, (2) relates
to conduct which is not in itself criminal, and (3) requires or forbids conduct which is not


                                              8
reasonably related to future criminality.” ’ [Citations.] ‘This test is conjunctive—all
three prongs must be satisfied before a reviewing court will invalidate a probation
term.’ ” (In re P.O. (2016) 246 Cal.App.4th 288, 294 (P.O.).)
       Alonzo’s electronic search condition cannot be upheld under either of the first two
prongs of the Lent test. First, the condition has no relationship to the automobile
burglaries or purse snatch robberies described above. Second, there is nothing inherently
illegal about using electronic devices. (See P.O., supra, 246 Cal.App.4th at p. 294.)
Thus, the issue presented by this appeal is whether the electronic search condition is
invalid because it also meets the third prong of the Lent test in that it is not reasonably
related to Alonzo’s future criminality. The California Supreme Court addressed an
analogous issue in Ricardo P.
       In Ricardo P., a 17-year-old minor who admitted committing two felony
burglaries was declared a ward of the court and placed on probation. Ricardo objected to
two probation conditions the juvenile court imposed. (Ricardo P., supra, 7 Cal.5th at p.
1115.) First, the court prohibited him from using or possessing illegal drugs. The court
found this condition was appropriate because Ricardo had admitted to the probation
officer that when he committed the current offenses he “ ‘wasn’t thinking,’ ” and that he
had recently stopped smoking marijuana because it made it difficult for him to “ ‘think
clearly.’ ” (Id. at p. 1116.) Second, the court imposed a warrantless electronic search
condition because it found that minors typically use the internet to brag about marijuana
usage and Ricardo’s statements to the probation officer amounted to an admission that
marijuana was involved in the commission of his offenses. (Id. at pp. 1116–1117.) On
appeal from the disposition order, the Court of Appeal concluded that the electronic
search condition did not violate the third prong of the Lent test because it was reasonably
related to Ricardo’s future criminality. (Ricardo P., at p. 1176.) A majority of the
California Supreme Court disagreed. (Id. at p. 1129.)
       The Ricardo P. court found that the electronic search condition was not valid
under the third prong of Lent as a measure that was reasonably related to future
criminality because the burden it imposed on Ricardo’s privacy was “substantially


                                              9
disproportionate to the condition’s goal of monitoring and deterring drug use.” (Ricardo
P., supra, 7 Cal.5th at p. 1120.) Preliminarily, the court expressed skepticism about the
juvenile court’s premises that marijuana use played a role in Ricardo’s crimes and that
minors like him brag about drug use on social media. (Id. at pp. 1119–1120.) But, even
accepting those premises, there was no evidence Ricardo had ever used an electronic
device or social media to engage in criminal activity, nor to discuss illegal drugs. (Id. at
pp. 1119, 1122.) Thus, the only possible justification in the record for subjecting Ricardo
to an electronic search condition was a generalized impression that minors use social
media to brag about marijuana use. This purpose was substantially disproportionate to
the “sweeping” invasion of sensitive and confidential information authorized by the
search term, which “significantly” burdened Ricardo’s constitutionally protected privacy
interests. (Ricardo P., at pp. 1122–1123.) The Ricardo P. court found that if the juvenile
court’s stated purpose for imposing the search condition justified imposing such a heavy
burden on Ricardo’s privacy, the third prong of Lent would essentially be meaningless.
(Id. at pp. 1123–1124.)
       Ricardo P. does not “categorically invalidate electronic search conditions” in
juvenile delinquency cases. (Ricardo P., supra, 7 Cal.5th at p. 1128.) Indeed, the court
declined to rule out the possibility that the record evidence in that case might justify a
more tailored search for electronic data that was “reasonably likely to reveal” whether
Ricardo was bragging about his drug-related activities. (Id. at p. 11124.) The court held
only that the broad search condition, as written and imposed by the juvenile court, was
invalid under Lent because it was not reasonably related to Ricardo’s future criminality.
It then remanded the case for further proceedings. (Id. at pp. 1128–1129.)
       From Ricardo P. we glean the following guidelines for determining when an
electronic search condition survives the third prong of Lent in a juvenile delinquency
case. First, there must be information in the record establishing a connection between the
search condition and the probationer’s criminal conduct or personal history—an actual
connection apparent in the evidence, not one that is just abstract or hypothetical.
(Ricardo P., at pp. 1120–1121.) But no nexus between the search condition and the


                                             10
minor’s underlying offense is required. “[C]ourts may properly base probation
conditions upon information in a probation report that raises concerns about future
criminality unrelated to” past criminal conduct. (Id. at p. 1122.) Finally, “the burden
imposed by [the] probation condition” must be proportionate to “the legitimate interests
served by the condition.” (Ibid.) Thus, “ ‘[a] condition of probation that enables a
probation officer to supervise his or her charges effectively is . . . “reasonably related to
future criminality,” ’ ” only if its infringement on the probationer’s liberty is not
“substantially disproportionate to the ends of reformation and rehabilitation.” (Id. at
pp. 1126, 1129, italics added.)
II. Analysis
       Applying Ricardo P., we conclude that subjecting Alonzo to an electronic search
condition is permissible under the third prong of the Lent test. In contrast to the nebulous
concern about marijuana use in Ricardo P., in the present case the juvenile court made a
reasoned, evidence-based finding that Alonzo’s successful rehabilitation depends on
avoiding negative social influences. Alonzo and Mother both attributed Alonzo’s
delinquent behavior to the people he socialized with in Oakland, where he sometimes
lived, went to school, and planned to work. Thus, one probation condition that was
imposed without objection requires Alonzo to stay away from his co-responsibles and
from other people of whom his parents or the probation officer disapprove.
       Moreover, the record shows that Alonzo spends a significant amount of his time
using electronic devices: He had his cellphone with him during the April 2018 crime
spree; he planned to complete his high school education online; and his hobbies include
playing video games and making music with friends. Although there is no evidence
Alonzo used an electronic device during the crime spree, several of the stolen items
found in the Jetta were electronic devices. And Alonzo and Mother both reported that
restricting Alonzo’s use of electronic devices is an effective discipline measure in the
home. Considering Alonzo’s ongoing connections to both Antioch and Oakland against
the backdrop of his daily use of electronic devices, we see no abuse of discretion in the
juvenile court’s conclusion that a properly drawn electronic search condition would help


                                              11
to ensure that Alonzo does not again succumb to the negative influences he blames for
the criminal behavior that led to this wardship.
       Alonzo contends that subjecting him to an electronic search because he is exposed
to negative influences in a low-income, high-crime neighborhood violates his right to
equal protection because juvenile wards in more affluent areas would not be forced to
suffer this type of invasion of their privacy rights. This argument, made for the first time
on appeal, misconstrues the juvenile court’s ruling. Alonzo himself attributed his
predicament to negative peer influences in Oakland, which he had been unable to resist.
Despite those negative peer pressures, Alonzo and Mother decided to leave Antioch and
return to Oakland. These decisions reinforced the court’s reasonable determination that
an electronic search condition would facilitate effective supervision of Alonzo by helping
to ensure that he does not succumb to the same negative influences in the future. This
court would have no trouble affirming a similar order for a juvenile in an affluent
neighborhood who showed a similar propensity for following friends into criminal
conduct.
       Nevertheless, following Ricardo P. we conclude that when the juvenile court
imposed the electronic search condition in this case, it used language too broad to survive
scrutiny. At the disposition hearing, the court clearly stated that the purpose of this
condition was to address Alonzo’s susceptibility to negative social influences, including
but not limited to the two co-responsibles for whom a stay-away order was imposed.
       This is a legitimate rehabilitative interest that a properly drawn electronic search
term can serve. But the electronic search condition here is not limited to monitoring the
company Alonzo keeps. It authorizes “search of any medium of communication
reasonably likely to reveal whether [Alonzo is] complying with the terms of [his]
probation” generally. Since Alonzo has probation conditions in addition to the no-
contact orders—such as a requirement that he abstain from using drugs or alcohol—this
probation condition would appear to allow probation officers and police to peruse the
content of Alonzo’s communications to see whether he is, for example, boasting of illegal
drug use. After Ricardo P., we conclude that a search clause of this magnitude is not


                                             12
permissible in a case such as this one, where the record discloses no connection between
the probationer’s use of electronics and his drug use or other criminality. (Ricardo P.,
supra, 7 Cal.5th at p. 1115.) This wide-ranging search clause burdens Alonzo’s privacy
in a manner substantially disproportionate to the probation department’s legitimate
interest in monitoring Alonzo’s compliance with the stay-away orders. Under Ricardo
P., the search term is not “ ‘reasonably related to future criminality’ ” (Lent, supra, 15
Cal.3d at p. 486), and must accordingly be limited.2
       But because the juvenile court properly concluded that an electronic search term in
some form could be imposed as a condition of Alonzo’s probation, we will follow the
recommendation of both parties and remand the case for further proceedings in the
juvenile court. Applying the reasoning of Ricardo P., the juvenile court may impose an
electronic search condition that is more narrowly tailored to allowing search of any
medium of communication reasonably likely to reveal whether Alonzo is associating with
prohibited persons. The burden on Alonzo’s privacy must be substantially proportionate
to the probation department’s legitimate interest in preventing him from communicating
with his co-responsibles or other identified peers who might draw him in to criminal
conduct.3
                                      DISPOSITION
       The disposition order is affirmed except for the provision imposing an electronic
search condition, which is stricken, and the case is remanded so the court may consider
whether to adopt an electronic search condition consistent with this opinion.




       2
        Reaching this conclusion, we find it unnecessary to address Alonzo’s separate
claim that the electronic search condition is unconstitutionally overbroad.
       3
        In other cases, there may be justification for permitting the search of media of
communications for the purpose of monitoring other conditions of probation that are
appropriate in light of the individual’s misconduct or personal history.

                                             13
                                 _________________________
                                 TUCHER, J.


WE CONCUR:


_________________________
POLLAK, P. J.


_________________________
STREETER, J.




In re Alonzo M. (A154923)




                            14
Trial Court:               Contra Costa County Superior Court

Trial Judge:               Hon. Rebecca C. Hardie

Counsel for Appellant:     Violet Elizabeth Grayson, by Court-
                           Appointment under the First District Appellate
                           Project’s Independent Case System

Counsel for Respondents:   Xavier Becerra, Attorney General; Gerald A.
                           Engler, Chief Assistant Attorney General;
                           Jeffrey M. Laurence, Senior Assistant Attorney
                           General; Eric D. Share, Supervising Deputy
                           Attorney General; Ronald E. Niver, Deputy
                           Attorney General




                             15